Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1,   The claim is  unclear with respect to the sugar substitute.  The step recites “ providing a keto chocolate and at least one sugar substitute”.  However, there is no step reciting adding the sugar substitute during the melting step or any other step.  It is unclear what happen to the sugar substitute.  The term “ hot” is vague and indefinite because it’s relative.  What would be considered as “ hot”?  The recitation “ the bind” does not have proper antecedent basis.  It is not clear what “ the bind” refers to.
Claims 12 and 20 have the same problem as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over recipe for “ sugar free chocolate covered almonds (keto) in view of Sonneveld ( 2005/0186306) and article by Claire Saffitz “ All the Types of Chocolate, Explained” and evidence by Lily’s dark chocolate bar.
For claims  1, 12,20,  the recipe teaches to make ketogenic chocolate-nut snack.  The recipe teaches to use keto dark chocolate baking bar such as Lily’s dark chocolate baking bars and at least 1 sugar substitute ( as evidence by the ingredients shown in Lily’s dark chocolate bar, the bar is Stevia sweetened and  contains 3g erythritol/14g serving which is .21g/g.  The recipe teaches to use 2-8 oz of chocolate.  Two ounces equal to 56 gm; thus, the amount of erythritol is 11.76g erythritol/56g of chocolate which is about 21%.  Thus, the smallest amount of sugar substitute is 21% of the keto chocolate.  The recipe teaches to melt the chocolate, mixing 1 tsp powdered erythritol, to cover the almonds with the chocolate and to sprinkle with sea salt.  The chocolate covered nuts are refrigerated to solidify the chocolate.  For claim 2, the recipe teaches to refrigerate; thus, it would encompass the claimed temperature range.  For claims 8,16, 20 the sugar substitute is erythritol.
The recipe does not teach the percent cocoa solids, adding binding agent as in claims 1,12,20, the nut  is macadamia nut as in claims 3,13, the binding agent as in claims 4-5,14, the percent cocoa solids as in claims 6, 15, the chocolate as in claim 7, adding flavoring and the amount as in claims 9-12,17-20.
The article by Claire Saffitz explains different types of chocolate.  The article shows that dark chocolate can have different ranges of cocoa solids.  Very dark chocolate can have as high as 80% cocoa solids and the chocolate is very bitter.  Chocolate having 65-70% of cocoa solids are intense without being overpowering.
Sonneveld discloses low carbohydrate comprising a core covered in coating.  The core includes nuts and other particles.  The product may be prepared using a binding agent of liquid component comprising binder syrup.  The binding agent includes  egg albumin and wheat gluten.  ( see paragraph 0059)
It would have been readily obvious to one skilled in the art to use dark chocolate having any varying percent of cocoa solid depending on the taste and flavor wanted.  For example, if a very bitter chocolate is desired, it would have been obvious to use dark chocolate having 80% cocoa solids.  The selection of any particular cocoa solid level would have been an obvious matter of preference.  It would have been obvious to one skilled in the art to add binding agents such as egg and wheat gluten to the melted chocolate as taught by Soneveld to further enhance the coating of the chocolate over the nuts.  Also, the addition of the protein binding agent increases the protein level which would further enhance the objective of a keto product.  It would have been obvious to one skilled in the art to determine the binding level depending on the degree of adhesion and the protein content wanted in the product.  Such parameter can readily be determined by one skilled in the art.  It would have been an obvious matter of preference to use a different type of nut.  It would have been obvious to add a flavoring as an obvious matter of preference.  The recipe teaches that for a really decadent treat, use the Lily’s flavored chocolate bars.  It is a clearly suggestion that flavorings can be added.  The type and amount of flavoring would have been an obvious matter of choice depending on the flavoring intensity and taste desired 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
 This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A.  (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 30, 2022
/LIEN T TRAN/               Primary Examiner, Art Unit 1793